EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian MacKinnon (Reg. No. 34,660) on July 8, 2022.
The application has been amended as follows: 

1. (Currently Amended) A multicore processor comprising: 
a plurality of cores, wherein each core level; 
wherein at least one core 
a power control unit configured to cause an operating voltage to be updated for one or more of the cores in response to receiving a the one or more of the cores; 
wherein the power control unit is further configured to: 
receive a first request to alter an operating state of a first core to a modified operating state, the modified operating state operating at a third voltage level;
an operating voltage of the first core from a first voltage level to a second voltage level lower than the third voltage level; 
inactive state and enter an active state[[.]] while the operating voltage of the first core is at the second voltage level;
increase the operating voltage of the first core from the second voltage level to the third voltage level after the second core enters the active state.

2. (Currently Amended) The multicore processor of claim 1 wherein, each core 

3. (Currently Amended) The multicore processor of claim 1 wherein each core is configured to operate at a plurality of performance levels.

4. (Currently Amended) The multicore processor of claim 1 wherein the first voltage level places the first core in the inactive state.

5. (Currently Amended) The multicore processor of claim 1 wherein the cache memory comprises a shared memory comprising a plurality of units of a last level cache (LLC).

6. (Currently Amended) The multicore processor of claim 2 where each core is configured to operate at a plurality of performance levels.

7. (Currently Amended) The multicore processor of claim 6 wherein the first voltage level places the first core in the inactive state.

8. (Currently Amended) The multicore processor of claim 7 wherein the cache memory comprises a shared memory comprising a plurality of units of a last level cache (LLC).

9. (Currently Amended) The multicore processor of claim 1 wherein the power control unit is located in an uncore.

10. (Currently Amended) The multicore processor of claim 9 wherein the uncore further comprises voltage control logic.

11. (Currently Amended) The multicore processor of claim 10, wherein the third voltage level is an operating voltage level.

12. (Currently Amended) The multicore processor of claim 1 wherein the power control unit is configured be independent of and complementary to an operating system (OS)-based mechanism.

13. (Currently Amended) The multicore processor of claim 1 wherein a core operating at the third voltage level may operate at a higher frequency than the first voltage level.

14. (Currently Amended) A multicore processor comprising: 
a first unit including a first plurality of cores; 
a second unit including a second plurality of cores; 
a fabric to couple the first plurality of cores and the second plurality of cores; and 
a system agent configured to control an operating level of each of the first plurality of cores and the second plurality of cores, wherein the first plurality of cores and the second plurality of cores can each operate at independent voltage and frequency levels; 
wherein the system agent is further configured to:
cause the first plurality of cores to operate at a first operating level and the second plurality of cores to operate at a third operating level, the first operating level operating at a first voltage level and the third operating level operating at a third voltage level higher than the first voltage level; 
receive a first request to alter an operating level of the at least one of the second plurality of cores to the first operating level;
responsive to the first request, cause a voltage regulator to decrease an operating voltage of the at least one of the second plurality of cores from the third voltage level to a second voltage level higher than the first voltage level, wherein the second voltage level comprises a second operating level;
bring the at least one of [[a]] the first plurality of cores out of a low power state[[.]] while the operating voltage of the at least one of the second plurality of cores is at the second voltage level; 
decrease the operating voltage of the at least one of the second plurality of cores from the second voltage level to the first voltage level after the at least one of the first plurality of cores exits the low power state.

15. (Currently Amended) The multicore processor of claim 14 wherein the system agent comprises a power control unit.

20. (Currently Amended) The multicore processor of claim 19, wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Joshua et al., U.S. Patent No. 9,317,433, teaches:
a first unit including a first plurality of cores [Fig. 1A: processing cores 14a to 14n]; 
a second unit including a second plurality of cores [Fig. 1A: processing cores 14a to 14n]; 
a fabric to couple the first plurality of cores and the second plurality of cores [coherency fabric module 52]; and 
a system agent configured to control an operating level of each of the first plurality of cores and the second plurality of cores [PMU 12], wherein the first plurality of cores and the second plurality of cores can each operate at independent voltage and frequency levels [col. 4, lines 12-16: “In an embodiment and as will be discussed in detail herein later, one of the processing cores 14a, . . . , 14N of the system 10 selectively enters the dormant mode, based on, for example, a processing load of the processing core.”]; 
the system agent configured to cause the operating level of at least one of a first plurality of cores to be operating at a first operating level and the operating level of at least one of a second plurality of cores to be operating at a second operating level [col. 3, lines 57-61, col. 4, lines 12-33: dormant core may receive cache invalidation requests from active cores]; 
the system agent configured to bring at least one of a first plurality of cores out of a low power state [col. 6, lines 21-22: “When the processing circuit 14a wakes up (e.g., transitions from the dormant mode to the active mode)…”]. 
Joshua also teaches:
a plurality of core units [Fig. 1A: processing cores 14a to 14n], wherein each core unit comprises a processor is configured to operate at an independent voltage and frequency levels [col. 3, lines 1-5: “In an example, while in the dormant mode, a processing core operates at a reduced voltage level, at a reduced frequency, consumes less power, and/or the like, compared to the operation of the processing core while in an active mode”; col. 4, lines 12-16: “In an embodiment and as will be discussed in detail herein later, one of the processing cores 14a, . . . , 14N of the system 10 selectively enters the dormant mode, based on, for example, a processing load of the processing core.”]; 
wherein at least one core unit is coupled to a plurality of levels of cache memory [Fig. 1A: cache 18a; col. 2, lines 54-56: “The caches 18a, . . . , 18N are, for example, one or more of a respective level 1 (L1) cache, a level 2 (L2) cache, and/or the like.”]; 
a power control unit configured to cause an operating voltage to be updated for one or more of the core units in response to receiving a first request to alter an operating state of one or more of the core units [Fig. 1A: power management unit 12; col. 2, line 63 to col. 5, line 1: “Each of the switches 22a, . . . , 22N is controlled by a power management unit 12. In an embodiment, the power management unit 12 is configured to facilitate a processing core to enter a dormant mode or a low power mode, e.g., by controlling the corresponding switch.”]; 
wherein the power control unit is configured increase an operating voltage from a first level for a first core to a second level and, responsive to the first request, increase the operating voltage to the second level [col. 6, lines 21-22: “When the processing circuit 14a wakes up (e.g., transitions from the dormant mode to the active mode)…”]; 
the power control unit further configured to enable a second core to exit an active state and enter an inactive state [col. 4, lines 12-16].

White et al., U.S. Patent Application Publication No. 2007/0156370, discloses a voltage regulator coupled of a processing core that is able to increase an operating voltage for the processor core to a second level [Fig. 1, 2A, 2B, 2C: voltage regulator(s) 130; Fig. 7, step 720: raise voltage for logic cores].
Allen-Ware et al., U.S. Patent Application Publication No. 2014/0149763, discloses a multicore processor with independent core voltage control [para. 0046, Fig. 3].
Kitchin et al., U.S. Patent Application Publication No. 2014/0108734, discloses a system with processing cores that may be individually placed into a sleep state [para. 0021, 0022].
Yang, U.S. Patent Application Publication No. 2013/0173938, discloses a multicore system with a plurality of switches that independently control voltage to a respective core [Fig. 2, para. 0058].
Thomson et al., U.S. Patent Application Publication No. 2013/0060555, discloses a system that performs independent voltage and frequency scaling for a plurality of processing cores [para. 0006].
Bircher, U.S. Patent Application Publication No. 2012/0297232, discloses a system for adjusting frequency and voltage to a plurality of cores independently of one another [para. 0041].

	The prior art of record does not teach or suggest, alone or in combination, a multicore processor comprising: 
a plurality of cores, wherein each core comprises a processor configured to operate at an independent voltage and frequency level; 
wherein at least one core is coupled to a plurality of levels of cache memory; 
a power control unit configured to cause an operating voltage to be updated for one or more of the cores in response to receiving a request to alter an operating state of the one or more of the cores; 
wherein the power control unit is further configured to: 
receive a first request to alter an operating state of a first core to a modified operating state, the modified operating state operating at a third voltage level;
responsive to the first request, cause a voltage regulator to increase an operating voltage of the first core from a first voltage level to a second voltage level lower than the third voltage level; 
enable a second core to exit an inactive state and enter an active state while the operating voltage of the first core is at the second voltage level;
increase the operating voltage of the first core from the second voltage level to the third voltage level after the second core enters the active state.

The prior art of record does not teach or suggest, alone or in combination, a multicore processor comprising:
a first unit including a first plurality of cores; 
a second unit including a second plurality of cores; 
a fabric to couple the first plurality of cores and the second plurality of cores; and 
a system agent configured to control an operating level of each of the first plurality of cores and the second plurality of cores, wherein the first plurality of cores and the second plurality of cores can each operate at independent voltage and frequency levels; 
wherein the system agent is further configured to:
cause at least one of the first plurality of cores to operate at a first operating level and at least one of the second plurality of cores to operate at a third operating level, the first operating level operating at a first voltage level and the third operating level operating at a third voltage level higher than the first voltage level; 
receive a first request to alter an operating level of the at least one of the second plurality of cores to the first operating level;
responsive to the first request, cause a voltage regulator to decrease an operating voltage of the at least one of the second plurality of cores from the third voltage level to a second voltage level higher than the first voltage level, wherein the second voltage level comprises a second operating level ;
bring the at least one of the first plurality of cores out of a low power state while the operating voltage of the at least one of the second plurality of cores is at the second voltage level; 
decrease the operating voltage of the at least one of the second plurality of cores from the second voltage level to the first voltage level after the at least one of the first plurality of cores exits the low power state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov